Exhibit 10.22

AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND

SURETYSHIP

This Amended and Restated Continuing Agreement of Guaranty and Suretyship (this
“Guaranty”), dated as of this 7th day of May, 2010, is jointly and severally
given by each of the UNDERSIGNED and each of the other Persons which become
Guarantors hereunder from time to time (each a “Guarantor” and collectively the
“Guarantors”) in favor of PNC BANK, NATIONAL ASSOCIATION, in its capacity as the
administrative agent for the Lenders, as defined below (the “Administrative
Agent”), in connection with that certain Amended and Restated Credit Agreement,
dated as of the date hereof, by and among, CONSOL Energy Inc., a Delaware
corporation (the “Borrower”), the Guarantors now or hereafter party thereto, the
Administrative Agent, Bank of America, N.A. as Syndication Agent, and the
Lenders now or hereafter party thereto (as amended, restated, modified, or
supplemented from time to time hereafter, the “Credit Agreement”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to them by the Credit Agreement and the rules of construction set forth in
Section 1.2 [Construction] of the Credit Agreement shall apply to this Guaranty.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent and each Lender, and
becomes surety, as though it was a primary obligor for, the full, strict and
indefeasible payment and performance when due (whether on demand, at stated
maturity, by acceleration, or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar laws of any country or
jurisdiction) of: (a) all Obligations, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower or any other Guarantor to the Administrative Agent
or any of the Lenders, under or in connection with the Credit Agreement or any
other Loan Document or any Specified Swap Agreement, whether for principal,
interest, fees, indemnities, expenses, or otherwise, and all refinancings or
refundings thereof, whether such obligations, liabilities, or indebtedness are
direct or indirect, secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to any of the
Loan Parties or that would have arisen or accrued but for the commencement of
such proceeding (including without limitation, interest after default), even if
the claim for such obligation, liability or indebtedness is not enforceable or
allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents or any Specified Swap Agreement from time to time, regardless
of whether any such extensions of credit are in excess of the amount committed
under or contemplated by the Loan Documents or any Specified Swap Agreement or
are made in circumstances in which any condition to extension of credit is not
satisfied), (b) any obligation or liability of any of the Loan Parties arising
out of overdrafts on deposits or other accounts or out of electronic funds
(whether by wire transfer or through automated clearing houses or otherwise) or
out of the return unpaid of, or other failure of the



--------------------------------------------------------------------------------

Administrative Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Administrative Agent’s or any Lender’s non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository or other similar arrangements, and (c) any amendments, extensions,
renewals and increases of or to any of the foregoing (all of the foregoing
obligations, liabilities and indebtedness are referred to herein collectively as
the “Guarantied Obligations” and each as a “Guarantied Obligation”). Without
limitation of the foregoing, any of the Guarantied Obligations shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assigns or otherwise transfers all or any
portion of their respective rights and obligations under the Loan Documents, or
any other Guarantied Obligations, to any other Person as provided by the Loan
Documents or by the Specified Swap Agreements. In furtherance of the foregoing,
each Guarantor jointly and severally agrees as follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due and payable, after the expiration of any
applicable cure periods, immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature. Each Guarantor further agrees that its guaranty hereunder constitutes a
guaranty of payment when due and not of collection, and waives any right to
require that nay resort be had by the Administrative Agent or any other Lender
to any of the security held for payment of the Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Lender in favor of any Borrower or any other person.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity, except for, and to the extent of, payment and
performance of the Guaranteed Obligations. Each of the Guarantors agrees that
the Guarantied Obligations will be paid and performed strictly in accordance
with the terms of the Loan Documents and the Specified Swap Agreements. Without
limiting the generality of the foregoing, each Guarantor hereby consents to, at
any time and from time to time, and the joint and several obligations of each
Guarantor hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents or
Specified Swap Agreements, or any rights of the Administrative Agent or the
Lenders or any other Person with respect thereto;

 

2



--------------------------------------------------------------------------------

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of the
Guarantied Obligations (whether or not contemplated by the Loan Documents or
Specified Swap Agreements as presently constituted); any change in the time,
manner, method, or place of payment or performance of, or in any other term of,
any of the Guarantied Obligations; any execution or delivery of any additional
Loan Documents or Specified Swap Agreements; or any amendment, modification or
supplement to, or refinancing or refunding of, any Loan Document or any of the
Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents or Specified Swap
Agreements, or in circumstances in which any condition to such extensions of
credit has not been satisfied; any other exercise or non-exercise, or any other
failure, omission, breach, default, delay, or wrongful action in connection with
any exercise or non-exercise, of any right or remedy against the Borrower or any
other Person under or in connection with any Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
the Borrower, or any other Person in connection with any such proceeding;

 

3



--------------------------------------------------------------------------------

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations, other than, and to the extent of,
payment and performance of the Guaranteed Obligations; or any discharge by
operation of law or release of the Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.2.9 of the Credit Agreement and each
Guarantor affirms that its obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to (other
than, and to the extent of, the defense of prior payment and performance of the
Guarantied Obligations) or limitation on its obligations under this Guaranty
arising out of or based on any event or circumstance referred to in Section 3
hereof. Without limitation and to the fullest extent permitted by applicable
law, each Guarantor waives each of the following:

(a) Except as may be expressly contemplated by the Credit Agreement or the other
Loan Documents or Specified Swap Agreements, all notices, disclosures and demand
of any nature which otherwise might be required from time to time to preserve
intact any rights against any Guarantor, including the following: any notice of
any event or circumstance described in Section 3 hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Loan
Document or any of the Guarantied Obligations; any notice of the incurrence of
any Guarantied Obligation; any notice of any default or any failure on the part
of the Borrower or any other Person to comply with any Loan Document or any of
the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan

 

4



--------------------------------------------------------------------------------

Document or Specified Swap Agreement, and any requirement that any Guarantor
receive notice of any such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment In Full, and provided that none of the other
obligations referred to in Section 1(b) hereof are then in default, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or the Administrative Agent upon
or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.

6. Subrogation. Each Guarantor waives and agrees that it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until Payment In Full. If any amount
shall be paid to any Guarantor by or on behalf of the Borrower or any other
Guarantor by virtue of any right of subrogation, contribution, or the like, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and shall be held in trust for the benefit of, the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

 

5



--------------------------------------------------------------------------------

8. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any of the Guarantors hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Paragraph) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Official Body in accordance with
applicable Law.

(b) Payment of Other Taxes by any Guarantor. Without limiting the provisions of
Paragraph (a) above, each Guarantor shall timely pay any Other Taxes to the
relevant Official Body in accordance with applicable Law.

(c) Indemnification by the Guarantors. Each Guarantor shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Paragraph) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to such Guarantor by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d) Certificate. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Guarantor to an Official Body, such Guarantor shall
deliver to the Administrative Agent, the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Tax Provisions Incorporated By Reference. Notwithstanding the foregoing,
with respect to any and all payments by or on account of any obligation of the
Guarantors hereunder, the provisions of Section 5.9 [Taxes] of the Credit
Agreement are cross-referenced, incorporated herein and shall apply to the
Administrative Agent, each Lender, Issuing Lender and any Guarantor as if such
Guarantor is, in fact, the Borrower; provided, however, that no Guarantor shall
have any obligation under this Section 8 [Taxes] in excess of such Guarantor’s
Guarantied Obligations.

9. Intentionally Deleted.

 

6



--------------------------------------------------------------------------------

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.5.1
of the Credit Agreement. The Administrative Agent and the Lenders may rely on
any notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Administrative Agent) shall be effective as
delivery of a manually executed signature page to this Guaranty.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to the
Guarantor, whether such obligation to the Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document or
Specified Swap Agreement shall be deemed a waiver of or restriction on the right
of setoff or banker’s lien of the Administrative Agent and the Lenders, or any
of them. Each of the Guarantors hereby agrees that, to the fullest extent
permitted by law, any affiliate or subsidiary of the Administrative Agent or any
of the Lenders and any holder of a participation (to the extent that such
participant has agreed in writing to be bound by the provisions of Section 5.3
of the Credit Agreement) in any obligation of any Guarantor under this Guaranty,
shall have the same rights of setoff as the Administrative Agent and the Lenders
as provided in this Section (regardless whether such affiliate or participant
otherwise would be deemed a creditor of any Guarantor).

 

7



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and assigns except that no Guarantor may assign or transfer any of
its rights or obligations hereunder or any interest herein other than
assignments and transfers permitted by the Credit Agreement. Without limitation
of the foregoing, the Administrative Agent and the Lenders, or any of them (and
any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person as provided
and permitted by the Credit Agreement and such Guarantied Obligations (including
any Guarantied Obligations resulting from extension of credit by such other
Person under or in connection with the Loan Documents or Specified Swap
Agreements) shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty, and to the extent of its interest in such Guarantied
Obligations such other Person shall be vested with all the benefits in respect
thereof granted to the Administrative Agent and the Lenders in this Guaranty or
otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the State of New York, without regard to
its conflict of laws principles.

(b) SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(i) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION

 

8



--------------------------------------------------------------------------------

OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(ii) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(iv) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS

 

9



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16. Severability; Modification to Conform to Law.

(a) The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the Specified Swap Agreements and the
value of the benefits described in Section 19(b) hereof, including (and to the
extent not inconsistent with applicable federal and state laws affecting the
enforceability of guaranties) distributions, commitments, and advances made to
or for the benefit of such Guarantor with the proceeds of any credit extended
under the Loan Documents or the Specified Swap Agreements, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any

 

10



--------------------------------------------------------------------------------

related litigation the burden of proof shall be on the party asserting the
invalidity or unenforceability of any provision hereof or asserting any
limitation on any Guarantor’s obligations hereunder as to each element of such
assertion.

17. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

18. Joint and Several Obligations. The obligations and additional liabilities of
each and every Guarantor under this Guaranty are joint and several obligations
of the Guarantors, and each Guarantor hereby waives to the full extent permitted
by law any defense it may otherwise have to the payment and performance of the
Guarantied Obligations that its liability hereunder is limited and not joint and
several. Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and the Lenders are relying on each specific waiver and all
such waivers in entering into this Guaranty. The undertakings of each Guarantor
hereunder secure the obligations of itself and the other Guarantors. The
Administrative Agent and the Lenders, or any of them, may, in their sole
discretion, elect to enforce this Guaranty against any Guarantor without any
duty or responsibility to pursue any other Guarantor and such an election by the
Administrative Agent and the Lenders, or any of them, shall not be a defense to
any action the Administrative Agent and the Lenders, or any of them, may elect
to take against any Guarantor. Each of the Lenders and the Administrative Agent
hereby reserve all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and any Specified Swap Agreement, and
each Guarantor certifies that the representations and warranties made therein
with respect to such Guarantor are true and correct. Further, each Guarantor
acknowledges and agrees to perform, comply with, and be bound by all of the
provisions of the Credit Agreement and the other Loan Documents to the extent
applicable to such Guarantor.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

20. Release of Guarantor. In the event that all of the capital stock or other
ownership interests of any Guarantor is sold or otherwise disposed of or
liquidated and, if required, the consent of the Administrative Agent (as
contemplated by Section 10.10 of the Credit Agreement)

 

11



--------------------------------------------------------------------------------

or the Lenders (as contemplated by Section 11.1.3 of the Credit Agreement), has
been obtained, or if such Guarantor is to be dissolved as permitted under the
Credit Agreement, such Guarantor shall, upon consummation of such sale or other
disposition, or immediately prior to such dissolution, be released from this
Guaranty automatically and without further action, and this Guaranty shall, as
to such Guarantor, terminate and have no further force or effect. In connection
with the merger of the Guarantor into another Loan Party, this Guaranty will be
assumed (as a matter of law) by such other Loan Party and will, together with
any Guaranty of the Guarantied Obligations by such other Loan Party, constitute
a single Guaranty.

21. Amendment and Restatement; No Novation. This Guaranty amends and restates
that certain Continuing Agreement of Guaranty and dated as of June 30, 2004
given by the guarantors thereto (“Prior Guaranty”). This Guaranty is not
intended to constitute, and does not constitute, an interruption, suspension of
continuity, discharge of prior duties, termination, novation or satisfaction of
the obligations or liabilities represented by the Prior Guaranty. This Guaranty
is entitled to all of the rights and benefits originally pertaining to the Prior
Guaranty and such rights as such rights and benefits may have been amended as
provided in the Credit Agreement.

22. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by law, or otherwise.

(c) Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees, incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and the Administrative Agent
for, and hold it harmless from and against, any and all obligations,
liabilities, losses, damages, costs, expenses (including disbursements and
reasonable legal fees of counsel to any Lender or the Administrative Agent),
penalties, judgments, suits,

 

12



--------------------------------------------------------------------------------

actions, claims, and disbursements imposed on, asserted against, or incurred by
any Lender or the Administrative Agent (i) relating to the preparation,
negotiation, execution, administration, or enforcement of or collection under
this Guaranty or any document, instrument, or agreement relating to any of the
Obligations, including in any bankruptcy, insolvency, or similar proceeding in
any jurisdiction or political subdivision thereof; (ii) relating to any
amendment, modification, waiver, or consent hereunder or relating to any
telecopy or telephonic transmission purporting to be by any Guarantor or the
Borrower; (iii) in any way relating to or arising out of this Guaranty, or any
document, instrument, or agreement relating to any of the Guarantied
Obligations, or any action taken or omitted to be taken by any Lender or the
Administrative Agent hereunder, and including those arising directly or
indirectly from the violation or asserted violation by any Guarantor or the
Borrower or the Administrative Agent or any Lender of any law, rule, regulation,
judgment, order, or the like of any jurisdiction or political subdivision
thereof (including those relating to environmental protection, health, labor,
importing, exporting, or safety) and regardless whether asserted by any
governmental entity or any other Person.

(e) Prior Understandings. This Guaranty and the Credit Agreement supersede all
prior understandings and agreements, whether written or oral, between the
parties hereto and thereto and relating to the transactions provided for herein
and therein.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GUARANTORS: CONSOL ENERGY HOLDINGS LLC VI CONSOL GAS COMPANY By:   /s/ John M.
Reilly   John M. Reilly, Vice President and Treasurer of each Guarantor listed
above on behalf of each such Guarantor TERRY EAGLE LIMITED PARTNERSHIP By:  
TECPART Corporation, a general partner   By:  

/s/ John M. Reilly

  Name:   John M. Reilly   Title:   Treasurer By:   TEAGLE Company, L.L.C., a
general partner   By:  

/s/ John M. Reilly

  Name:   John M. Reilly   Title:   Treasurer

 

14



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

 

GUARANTORS: AMVEST COAL & RAIL, L.L.C. AMVEST COAL SALES, INC. AMVEST
CORPORATION AMVEST GAS RESOURCES, INC. AMVEST MINERAL SERVICES, INC. AMVEST
MINERALS COMPANY, L.L.C. AMVEST OIL & GAS, INC. AMVEST WEST VIRGINIA COAL,
L.L.C. BRAXTON-CLAY LAND & MINERAL, INC. CNX LAND RESOURCES INC. CNX MARINE
TERMINALS INC. CONSOL ENERGY SALES COMPANY CONSOL OF CANADA INC. CONSOL OF
CENTRAL PENNSYLVANIA LLC CONSOL OF KENTUCKY INC. CONSOL OF OHIO LLC CONSOL OF WV
LLC CONSOL OF WYOMING LLC CONSOL PENNSYLVANIA COAL COMPANY LLC FOLA COAL
COMPANY, L.L.C. GLAMORGAN COAL COMPANY, L.L.C. LEATHERWOOD, INC. LITTLE EAGLE
COAL COMPANY, L.L.C. MON RIVER TOWING, INC. MTB INC. NICHOLAS-CLAY LAND &
MINERAL, INC. PETERS CREEK MINERAL SERVICES, INC. RESERVE COAL PROPERTIES
COMPANY ROCHESTER & PITTSBURGH COAL COMPANY TEAGLE COMPANY, L.L.C. TECPART
CORPORATION TERRA FIRMA COMPANY TERRY EAGLE COAL COMPANY, L.L.C. VAUGHAN
RAILROAD COMPANY WOLFPEN KNOB DEVELOPMENT COMPANY By:   /s/ John M. Reilly  

John M. Reilly, Treasurer of each Guarantor

listed above on behalf of each such Guarantor

 

15



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTORS: CENTRAL OHIO COAL COMPANY CONSOLIDATION COAL COMPANY EIGHTY-FOUR
MINING COMPANY HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY KEYSTONE COAL
MINING CORPORATION LAUREL RUN MINING COMPANY McELROY COAL COMPANY SOUTHERN OHIO
COAL COMPANY TWIN RIVERS TOWING COMPANY WINDSOR COAL COMPANY By:   /s/ Daniel S.
Cangilla  

Daniel S. Cangilla, Treasurer of each

Guarantor listed above on behalf of each such Guarantor

GUARANTORS: CONRHEIN COAL COMPANY By:   CONSOLIDATION COAL COMPANY, a general
partner   By:   /s/ Daniel S. Cangilla   Name:   Daniel S. Cangilla   Title:  
Treasurer

 

16



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTOR: CONSOL FINANCIAL INC. By:   /s/ Christopher C. Jones Name:  
Christopher C. Jones Title:   Vice President and Secretary

 

17